EXHIBIT 10.1

 

PAPA JOHN’S INTERNATIONAL, INC.

 

DEFERRED COMPENSATION PLAN

 

1.              PURPOSES.

 

1.1 Purposes.  The purposes of this Deferred Compensation Plan (“Plan”) of Papa
John’s International, Inc., a Delaware corporation (“Company”), are to provide a
means for a select group of highly compensated employees of the Company to defer
a portion of their compensation and to provide flexibility to the Company in
attracting and retaining new highly compensated employees.

 

2.              ELIGIBILITY AND PARTICIPATION.

 

2.1 Eligibility.  Any employee of the Company who has base salary, bonus,
commissions or consulting fees (“Total Compensation”) expected to equal $80,000
or more in any 12-month period (“Eligible Employee”) is eligible to participate
in the Plan.

 

2.2 Participation.  An Eligible Employee may become a participant in the Plan
(“Participant”) by filing an Election Form in accordance with the provisions of
Section 4.1.  A Participant shall remain a Participant until such time as the
Participant has received all payments to which the Participant is entitled under
the terms of the Plan or as otherwise provided herein.

 

3.              ADMINISTRATION.

 

3.1 The Committee.  The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company (“Board”), or by any other committee
(“Committee”) appointed by the Board.  For purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the Committee is the Plan
administrator.  Any claim for benefits under the Plan shall be made in writing
to the Committee.  The Committee and the claimant shall follow the claims
procedures set forth in Department of Labor Regulation § 2560.503-1.

 

3.2         Authority of the Committee.  The Committee shall have sole
discretion to make all determinations which may be necessary or advisable for
the administration of the Plan.  The Committee may delegate its authority as
identified hereunder.  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan, and all related orders or resolutions of
the Board, shall be final, conclusive and binding upon all persons, including
the Company, Participants and their Beneficiaries (as hereinafter defined).

 

--------------------------------------------------------------------------------


 

4.              DEFERRAL ELECTION.

 

4.1 Making of Election.

 

(a) Except as otherwise provided herein, each Eligible Employee may elect in
writing, in the manner and on the form (“Election Form”) prescribed by the
Committee, to defer payment of all or any part of the Total Compensation which
would otherwise be paid to such Eligible Employee by the Company for services
rendered.  Notwithstanding the foregoing, no deferral election may reduce a
Participant’s compensation from the Company to an amount less than the sum of
(i) the applicable employment taxes payable by the Participant with respect to
the amount deferred, (ii) withholding from compensation required under the
Company’s other benefit plans, and (iii) the income taxes which the Company is
required to withhold on the Participant’s taxable compensation.  Furthermore,
the minimum amount which may be deferred in any Plan Year (as hereinafter
defined) is $5,000, except for the first Plan Year, the minimum deferral is
$1,250.  All amounts deferred in accordance with the provisions of this
Section 4.1 (a), together with the net earnings resulting from the deemed
investment of such deferred amounts, shall be fully vested except as otherwise
provided in Section 7.4.

 

(b) An election shall be effective as follows:

 

(1) With respect to the first Plan Year, if the election is filed on or before
September 30, 1998, the election shall be effective (i) with respect to salary,
commissions or consulting fees, with the first pay period beginning on or after
October 1, 1998, and (ii) with respect to bonuses, for any bonuses earned
thereafter.

 

(2) With respect to all other Plan Years, if the election is filed on or before
December 15 of any calendar year, the election shall be effective (i) with
respect to salary, with the first pay period beginning on or after January 1 of
the following calendar year; provided, however, that in the case of a newly
hired Eligible Employee or an employee who newly became an Eligible Employee
(“Newly Eligible Employees”), if the election is made within 30 days of the date
they became Newly Eligible Employees, the election shall be effective with the
first pay period beginning on or after the first day of the following month, and
(ii) with respect to bonuses, for any bonus earned for the calendar year
beginning on January 1 of the following calendar year; provided, however, that
in the case of Newly Eligible Employees, if the election is made within 30 days
of the date they became Newly Eligible Employees and prior to October 1, then
the election shall be effective with respect to any bonus earned thereafter.

 

Once an election has been made with respect to salary, commissions, consulting
fees and bonus deferrals, it shall remain in effect with respect to all future
salary payments, commissions, consulting fees and bonuses which would otherwise
be paid to the Participant until changed by the filing of a new election in the
manner provided in Section 4.1 (c) or terminated as provided in Section 4.1
(d).  Deferral elections with respect to commissions and bonuses are irrevocable
for the Plan Year for which made.

 

--------------------------------------------------------------------------------


 

(c) If a Participant desires to change (as opposed to terminate) any deferral
election, they may do so by the filing of a new Election Form with the
Committee.  Such election shall be effective as of the first day of the
following calendar year if filed on or before December 15 of the previous
calendar year.

 

(d) A Participant may terminate their deferral election with respect to salary
or consulting fees at any time by giving written notice thereof to the
Committee.  Such termination shall be effective with respect to the first pay
period beginning after receipt of the termination notice by the Committee.  If a
Participant has elected to terminate their deferral election with respect to
salary or consulting fees, the Eligible Employee may not again have salary or
consulting fees deferred until the following Plan Year.  A Participant may
terminate their deferral election with respect to commissions and bonuses by
giving written notice thereof to the Committee.  Such election shall be
effective as of the first day of the following calendar year if filed before
December 15 of the previous calendar year.

 

4.2 Participant Account.  A Participant Account shall be established for each
participant.  Deferred compensation will be credited to the Participant’s
Participant Account as of close of the month in which such compensation would
otherwise be payable to the Participant.  A Participant Account shall be
credited or debited, as applicable, with the net investment return or loss of
the deemed investment of the amount in the Participant Account in accordance
with the provisions of Section 6.3, and shall be debited for all payments made
to the Participant or the Participant’s Beneficiaries.  If a Participant elects
pursuant to Section 7.6 to receive the payout of their Participant Account other
than in a lump sum, the Participant’s Account shall be debited with the
additional cost incurred by the Company as a result of such election as
determined by the Company in its sole discretion.  If the Company, in its sole
discretion, decides to make Discretionary Contributions (as hereinafter defined)
on behalf of any Participant in accordance with the provisions of Section 5.1,
the Participant Account shall also be credited with such Discretionary
Contributions.

 

5.              DISCRETIONARY CONTRIBUTIONS.

 

5.1 Discretionary Contributions.  The Company, in its sole and absolute
discretion, may determine to make discretionary contributions (“Discretionary
Contributions”) to the Participant Account of one or more Participants.  Except
with respect to vesting, Discretionary Contributions shall be treated in the
same manner as a Participant’s elective deferrals.  All Discretionary
Contributions shall be deemed invested in the same manner as the balance of the
Participant’s Participant Account is invested unless the Participant elects
otherwise by notice to the Committee given in the manner provided in
Section 6.2.

 

5.2 Vesting.  If the Company determines to make Discretionary Contributions with
respect to any Participants in accordance with the provisions of Section 5.1.
The Committee shall determine, at the time of the making of such Discretionary
Contributions, the manner in which such Discretionary Contributions, together
with the net earnings resulting from the deemed investment of such Discretionary
Contributions, shall vest.  Vesting may be based upon years of service,
obtaining of performance criteria or any other method that the Committee shall
determine.

 

--------------------------------------------------------------------------------


 

6.              DEEMED INVESTEMENTS.

 

6.1 Investment Options.  The Company, from time to time, shall determine the
investments which the Participants may select to have the amounts in their
Participant Accounts deemed invested (“Specified Investments”).  The Company
shall have the right to change the Specified Investments in its sole discretion.

 

6.2 Selection of Investment Options.

 

(a) Participants, at the time of their initial deferral election, shall specify
on the Election Form the Specified Investments in which the amounts in their
Participant Accounts will be deemed invested.  Participants may elect to have
all of the amount in their Participant Accounts deemed invested in one Specified
Investment or in multiple Specified Investments.  All sections of Specified
Investments shall be in whole percentages.  The Specified Investments selected
may be changed by the Participant from time to time.  If notice of a change in
the selected Specified Investment is received by the Committee prior to the 25th
of a month, the change shall be effective as of the first day of the following
month, and if received after the 25th of the month, shall be effective as of the
first day of the second following month.

 

(b) Notwithstanding, the provisions of Section 6.2 (a), a Participant may enter
into additional agreements and other documents with the Company under which the
amount in the Participant’s Participant Account are applied to the payment of
premiums on a life insurance policy (“Estate Preservation Alternative”).  In the
event a Participant elects the Estate Preservation Alternative, the
Participant’s form of distribution shall consist of a distribution of the life
insurance policy.  Moreover, the Participant’s benefits payable under the Plan
shall be governed by the terms of such additional agreements and other
documents, including, without limitation, the life insurance policy, and shall
not be governed by the payment terms of the Plan, except with respect to
specifying the time and form of benefit payments and the applicable elections
and defaults with respect to such time and form of benefit payments.

 

6.3         Earnings on Deemed Investments.  The earnings on a Participant’s
deemed investments will be credited to their Participant’s Accounts as earned. 
If a Participant changes the Specified Investments in which the amount in their
Participant Account is deemed invested, such change will be treated as a sale of
the former Specified Investment and the profit or loss resulting therefrom,
debited or credited to the Participant Account as of the effective date of the
deemed sale.

 

7.               PAYMENT OF DEFERRED AMOUNTS.

 

7.1 Limitation on Payment of Deferred Amounts.  No payment may be made from any
Participant Account except as provided in this Section 7.

 

7.2 Payment Upon Termination of Employment.  Payment of the vested amount in a
Participant Account shall be made to the Participant or the Participant’s
Beneficiary as soon

 

--------------------------------------------------------------------------------


 

as administratively possible following the end of the calendar quarter in which
the Participant ceases to be an employee of the Company.  Except as otherwise
provided herein, payment shall be made in the form of a lump sum.

 

7.3 Scheduled In-Service Distributions.  A participant may elect to receive a
lump sum distribution of all, but not less than all, of the vested amount in the
Participant’s Participant Account with respect to deferrals from any calendar
year by specifying on the Election Form with respect to such calendar year the
January 1 on which the Participant wishes to receive such distribution, which
date must be at least three years after the date such Election Form is delivered
to the Committee (“Scheduled Distribution”).  A Participant may change the date
for a Scheduled Distribution to a later date provided notice thereof is given to
the Committee at least one year prior to the previously selected Scheduled
Distribution date.  If a Participant has made an election pursuant to this
Section 7.3 and terminates employment prior to the scheduled Distribution date,
the distribution shall be made in accordance with the provisions of Section 7.2.

 

7.4 Non-Scheduled In-Service Distributions.  A Participant may elect at any
time, by giving written notice to the Committee, to receive a lump sum
distribution of up to 90% of the vested amount in the Participant’s Participant
Account (“Non-Scheduled Distribution”).  Such Non-Scheduled Distribution will be
paid within 30 days of the receipt of the notice by the Committee.  If a
Participant makes such an election, (i) the Participants shall forfeit an amount
equal to 11.111% of the Non-Scheduled Distribution, and (ii) the Participant
will not be eligible to have any further amounts deferred for the Plan Year in
which the Non-Scheduled Distribution is requested or the following Plan Year.

 

7.5 Hardship Withdrawals.  A Participant may request that a distribution be made
of some or all of the amount in the Participant’s Participant Account for any of
the following reasons:

 

(a)                                  An illness or accident affecting the
Participant or the Participant’s dependent(s).

 

(b)                                 A casualty occurs with respect to the
Participant’s property.

 

(c)                                  Other losses incurred by the Participant
resulting from circumstances beyond the control of the Participant.

 

The Committee shall decide, in its sole and absolute discretion, whether a
distribution shall be made pursuant to the provisions of this Section 7.5.

 

7.6 Installment Payments.  If (i) at the time a Participant terminates
employment with the Company (A) the balance in the Participant’s Participant
Account equals or exceeds $50,000, and (B) the Participant has been an employee
of the Company for at least five years, or (ii) the Participant’s employment
with the Company terminates because the Participant was disabled (within the
meaning of the Company’s disability plan) and (iii) at least one year prior to
termination of employment the Participant filed an election with the Company
requesting that the amount in such Participant’s Participant Account be paid in

 

--------------------------------------------------------------------------------


 

installments, or (iv) prior to December 15, the Participant filed an election
with the Committee requesting that the Participant’s deferrals for the following
Plan Year be paid in installments, then the amount in such Participant’s
Participant Account, or that portion with respect to which an installment
election is in effect, as applicable, shall be paid in 20, 40 or 60 quarterly
installments as shall have been elected by the Participant.  If a Participant
dies prior to receiving all of the installments to which the Participant is
entitled, the remaining installments shall be paid to the Participant’s
Beneficiary.  If a Participant has elected to receive installment payments, the
Participant may terminate such election and receive lump sum payment by giving
notice thereof to the Committee.  Such termination of the installment election
shall be effective if received by the Committee at least one year prior to the
date of the Participant’s termination of employment.

 

8.              DESIGNATION OF BENEFICIARY.

 

8.1 Designation of Beneficiary.  A Participant shall be entitled to designate a
beneficiary or beneficiaries to receive the payments of the amount in the
Participant’s Participant Account in the case of the Participant’s death
(“Beneficiary”).  Such designation may include a designation of a contingent
Beneficiary or Beneficiaries.  The Participant may from time to time, change
such designation of Beneficiary or Beneficiaries as the Participant shall
desire.  Notice of the designation shall be given in writing by the Participant
to the Committee and the trustee of the Rabbi Trust (as hereinafter defined). 
If no beneficiary is designated, the Beneficiary shall be deemed to the
Participant’s estate.

 

9.              RABBI TRUST.

 

9.1 Rabbi Trust.  All amounts deferred by a Participant shall be contributed by
the Company at least monthly to a trust (“Rabbi Trust”) of which the Company
will be considered the owner for Federal income tax purposes.  The Rabbi Trust
will be established to provide a source of funds to enable the Company to make
payments to the Participants and their Beneficiaries pursuant to the terms of
the Plan.  Payments to which Participant’s are entitled under the terms of the
Plan shall be paid out of the Rabbi Trust to the extent of the assets therein.

 

10.       PLAN YEAR.

 

10.1 Plan Year.  The fiscal year of the Plan (“Plan Year”) shall be the calendar
year, except that the first Plan Year shall commence October 1, 1998.

 

11.       WITHHOLDING.

 

11.1 Withholding.  The Company shall be entitled to withhold from all amounts
otherwise payable to a Participant or Beneficiary hereunder such amount as the
Company is required by law to withhold with respect to such payments.

 

--------------------------------------------------------------------------------


 

12.       MISCELLANEOUS.

 

12.1 Assignability.  No right to receive payments hereunder shall be
transferable or assignable by a Participant except by will or by the laws of
descent and distribution.

 

12.2 Amendment or Termination.  The Plan may be amended, modified or terminated
by the Board at any time or from time to time.  No amendment, modification or
termination shall, without the consent of a Participant, adversely affect such
Participant’s existing rights under the Plan.

 

12.3 Continued Employment.  Nothing in the Plan, nor any action taken under the
Plan, shall be construed as giving any Participant a right to continue as an
employee of the Company.

 

12.4 Participant’s Rights Unsecured.  The right of any Participant to receive
payment of deferred amounts under the provisions of the Plan shall be an
unsecured claim against the general assets of the Company.  The maintenance of
individual Participant Accounts is for bookkeeping purposes only.  The Company
is not obligated to acquire or set aside any particular assets for the discharge
of its obligations, nor shall any Participant have any property rights in any
particular assets held by the Company, whether or not held for the purpose of
funding the Company’s obligations hereunder.

 

12.5 Governing Law.  To the extent not preempted by ERISA, the Plan shall be
governed by, an construed in accordance with the laws of the State of Delaware
without regard to its conflict of law rules.

 

12.6 ERISA.  It is intended that the Plan be an unfounded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of highly compensated employees of the Company.  As such, the Plan is intended
to be exempt from otherwise applicable provisions of Title I of ERISA, and any
ambiguities in construction shall be resolved in favor of interpretation which
will effectuate such intentions.

 

IN WITNESS WHEREOF, the Company has caused the Plan to be executed this 28th day
of September, 1998.

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

By:

         /s/ J. David Flanery

 

 

 

 

Title:

     Vice President and Corporate Controller

 

 

--------------------------------------------------------------------------------


 

Amendment No. 1

Papa John’s International, Inc.


DEFERRED COMPENSATION PLAN


 

WHEREAS, Papa John’s International, Inc. (the “Company”) adopted the Papa John’s
International, Inc. Deferred Compensation Plan (the “Plan”) effective
September 28, 1998; and

 

WHEREAS, the Company reserved the right to amend the Plan in Section 12.2
thereof; and

 

WHEREAS, the Company desires to amend the Plan to allow participants in the
Company’s Management Incentive Plan to participate in the Plan and to allow
deferrals under new plans, such as the Management Incentive Plan, after the
beginning of the Plan year,

 

NOW, THEREFORE, BE IT:

 

RESOLVED that the Plan is amended, effective May 1, 2001, as follows:

 

1.                                      Section 2.1 is amended to read as
follows:

 

Eligibility.  The following employee team members who are part of a select group
of management or highly compensated employees within the meaning of Labor Reg.
§2520.104-23 are eligible to participate in the Plan and shall hereinafter be
referred to as “Eligible Employees”: (1) any team member of the Company (and of
any affiliate that has been authorized by the Company to participate in the Plan
as to its eligible employees) who has base salary, bonus, commissions or
consulting fees (“Total Compensation”) expected to equal $80,000 or more in any
12-month period; and (2) any participant in the Papa John’s International, Inc.
Management Incentive Plan.  The Plan is intended to constitute, and shall be
administered to qualify as, a “top hat” plan exempt from the requirements of the
Employee Retirement Income Security Act of 1974, as amended, pursuant to Labor
Reg. §2520.104-23 and shall be maintained strictly for a select group of
management or highly compensated employees as contemplated by said regulation.

 

2.                                      Section 4(b)(2)(ii) is amended to read
as follows:

 

(ii) with respect to bonuses, for any bonus earned for the calendar year
beginning on January 1 of the following calendar year; provided, however, that
in the case of Newly Eligible Employees, if the election is made within 30 days
of the date they became Newly Eligible Employees and before October 1, and in
the case of employees who become eligible to participate in the Papa John’s
International,

 

--------------------------------------------------------------------------------


 

Inc. Management Incentive Plan, within 30 days of the date they become eligible
to participate in such plan, then the election shall be effective with respect
to any bonus earned for services thereafter performed.

 

3.                                      Section 4(b) is amended by adding a new
subsection (b)(3) to read as follows:

 

(3)                                 Notwithstanding the foregoing, where
compensation is payable after the beginning of the calendar year to the Eligible
Employee pursuant to a plan that was not in effect at the time elections are to
be made under Section 4.1(b)(2), a deferral election shall be effective at any
time before the Eligible Employee is in constructive receipt of such
compensation with respect to compensation payable after the date of such
deferral election. If the deferral election is not made during the first
calendar year such compensation becomes payable, deferral elections made for any
subsequent calendar years shall be made in accordance with the procedures set
forth in Section 4.1(b)(2).

 

4.                                      In all other respects, the Plan is
ratified, confirmed and approved.

 

***  ***  ***  ***  ***

 

CERTIFICATE OF CHAIRMAN

 

I, Jack A. Laughery, Chairman, Compensation Committee of the Board of Directors
of Papa John’s International, Inc., certify that the foregoing Amendment No. 1
to the Papa John’s International, Inc. Deferred Compensation Plan, was adopted
by the Compensation Committee on the 15th day of July, 2001.

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Jack A. Laughery

 


 


 


JACK A. LAUGHERY, CHAIRMAN

 

 

Compensation Committee
of Board of Directors

 

--------------------------------------------------------------------------------


 

Amendment No. 2

Papa John’s International, Inc.


DEFERRED COMPENSATION PLAN

 

WHEREAS, Papa John’s International, Inc. (the “Company”) adopted the Papa John’s
International, Inc. Deferred Compensation Plan (the “Plan”) effective
September 28, 1998; and

 

WHEREAS, the Company reserved the right to amend the Plan in Section 12.2
thereof; and

 

WHEREAS, the Company desires to amend the Plan so that eligibility is determined
in part on base salary paid to employees;

 

NOW, THEREFORE, BE IT:

 

RESOLVED that the Plan is amended, effective January 1, 2002, as follows:

 

1.                                      Section 2.1 is amended to read as
follows:

 

Eligibility.  The following employee team members who are part of a select group
of management or highly compensated employees within the meaning of Labor Reg.
§2520.104-23 are eligible to participate in the Plan and shall hereinafter be
referred to as “Eligible Employees”: (1) any team member of the Company (and of
any affiliate that has been authorized by the Company to participate in the Plan
as to its eligible employees) who has a base salary expected to equal $80,000 or
more in any 12-month period; and (2) any participant in the Papa John’s
International, Inc. Management Incentive Plan.  The Plan is intended to
constitute, and shall be administered to qualify as, a “top hat” plan exempt
from the requirements of the Employee Retirement Income Security Act of 1974, as
amended, pursuant to Labor Reg. §2520.104-23 and shall be maintained strictly
for a select group of management or highly compensated employees as contemplated
by said regulation.  For purposes of Section 4, the term “Total Compensation”
means an Eligible Employee’s base salary, bonuses, and commissions.

 

2.                                      In all other respects, the Plan is
ratified, confirmed and approved.

 

***  ***  ***  ***  ***

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF CHAIRMAN

 

I, Jack A. Laughery, Chairman, Compensation Committee of the Board of Directors
of Papa John’s International, Inc., certify that the foregoing Amendment No. 2
to the Papa John’s International, Inc. Deferred Compensation Plan, was adopted
by the Compensation Committee on the 16th day of May, 2002.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Jack A. Laughery

 


 


 


JACK A. LAUGHERY, CHAIRMAN

 

 

Compensation Committee
of Board of Directors

 

--------------------------------------------------------------------------------


 

Amendment No. 3

Papa John’s International, Inc.


DEFERRED COMPENSATION PLAN

 

WHEREAS, Papa John’s International, Inc. (the “Company”) adopted the Papa John’s
International, Inc. Deferred Compensation Plan (the “Plan”) effective
September 28, 1998; and

 

WHEREAS, the Company reserved the right to amend the Plan in Section 12.2
thereof; and

 

WHEREAS, the Company desires to amend the Plan so that the minimum annual
election is prorated for newly Eligible Employees, and so that participants may
make quarterly changes to their annual election,

 

NOW, THEREFORE, BE IT:

 

RESOLVED that the Plan is amended and restated, effective January 1, 2003, as
follows:

 

1.                                      Section 4.1(a) is amended to read as
follows:

 

Except as otherwise provided herein, each Eligible Employee may elect in
writing, in the manner and on the form (“Election Form”) prescribed by the
Committee, to defer payment of all or any part of the Total Compensation which
would otherwise be paid to such Eligible Employee by the Company for services
rendered.  Notwithstanding the foregoing, no deferral election may reduce a
Participant’s compensation from the Company to an amount less than the sum of
(i) the applicable employment taxes payable by the Participant with respect to
the amount deferred, (ii) withholding from compensation required under the
Company’s other benefit plans, and (iii) the income taxes which the Company is
required to withhold on the Participant’s taxable compensation.  Furthermore,
the minimum amount which may be deferred in any Plan Year (as hereinafter
defined) is $5,000, except for a Newly Eligible Employee, the minimum deferral
will be prorated as follows: (i) if first eligible during the first quarter of
the Plan Year, the minimum deferral is $5,000, (ii) if first eligible during the
second quarter of the Plan Year, the minimum deferral is $3,750, (iii) if first
eligible during the third quarter of the Plan Year, the minimum deferral is
$2,500, and (iv) if first eligible during the fourth quarter of the Plan Year,
the minimum deferral is $1,250.  All amounts deferred in accordance with the
provisions of this Section 4.1(a), together with the net earnings resulting from
the deemed investment of such deferred amounts, shall be fully vested except as
otherwise provided in Section 7.4.

 

--------------------------------------------------------------------------------


 

2.                                      Section 4.1(b) is amended to strike
“Deferral elections with respect to commissions and bonuses are irrevocable for
the Plan Year for which made” from the final paragraph thereof.

 

3.                                      Section 4.1(c) is amended and restated
to read as follows:

 

If a Participant desires to change (as opposed to terminate) any deferral
election, they may do so by the filing of a new Election Form with the
Committee. Such election shall be effective as of the first full payroll period
worked beginning in the following calendar quarter if filed on or before the
15th day of the previous calendar quarter.

 

4.  Section 4.1(d) is amended to read as follows:

 

A Participant may terminate their deferral election with respect to salary or
bonus at any time by giving written notice thereof to the Committee.  Such
termination shall be effective with respect to the first payroll period
beginning after receipt of the termination notice by the Committee.  If a
Participant has elected to terminate their deferral election with respect to
salary or bonus, the Eligible Employee may not again have salary or bonus
deferred until the following Plan Year.

 

5.                                      In all other respects, the Plan is
ratified, confirmed and approved.

 

***  ***  ***  ***  ***

 

CERTIFICATE OF CHAIRMAN

 

I, Jack A. Laughery, Chairman, Compensation Committee of the Board of Directors
of Papa John’s International, Inc., certify that the foregoing Amendment No. 3
to the Papa John’s International, Inc. Deferred Compensation Plan, was adopted
by the Compensation Committee on the 1st day of October, 2002.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Jack A. Laughery

 


 


 


JACK A. LAUGHERY, CHAIRMAN

 

 

Compensation Committee
of Board of Directors

 

--------------------------------------------------------------------------------